Citation Nr: 1713522	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  16-28 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for service-connected headaches.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for cerebral shunt residuals, to include abdominal pain.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1989 to August 1993, which included combat service in the Southwest Theater of operations during the Persian Gulf War and the award of the Combat Infantryman Badge (CIB).

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in February 2012 and August 2014 by the Department of Veterans' Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

Although the RO treated the Veteran's claim to reopen the cerebral shunt residuals and service connection for abdominal pain as separate issues, he has clarified that he is seeking service connection for the abdominal pain as a residual of the in-service cerebral shunt procedure.  Thus, the Board has construed the matter as a single issue.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in March 2017.  A transcript of this hearing is of record.

For the reasons stated below, the Board finds that new and material evidence has been received to reopen the cerebral shunt residuals claim.  However, as addressed in the REMAND portion of the decision below, further development is required regarding the underlying service connection claim.  Accordingly, that claim is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's service-connected headaches more nearly approximate than not manifestations of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

2.  The Veteran's PTSD had its onset in service.

3.  Service connection was originally denied for cerebral shunt residuals by a September 1996 rating decision.  Thereafter, an August 2009 rating decision continued the denial, finding new and material evidence had not been received.  The Veteran was informed of these decisions, including his right to appeal, and did not appeal.

4.  The evidence received since the last prior denial of service connection for cerebral shunt residuals was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent rating for the Veteran's service-connected headaches are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2016).

2.  The criteria for a grant of service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 1131, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

3.  New and material evidence having been received to reopen the claim of entitlement to service connection for cerebral shunt residuals, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Matters

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Analysis -Headaches

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

The Veteran's service-connected headaches has been evaluated as analogous to migraine headaches pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under this Code, a 0 percent disability rating is assigned for less frequent attacks than for a 10 percent rating.  A 10 percent disability evaluation is warranted for characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent disability rating is assigned for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

In determining whether the Veteran experiences the type and frequency of prostrating attacks of migraine headaches necessary for a higher rating under Diagnostic Code 8100, the Board observes that the rating criteria do not define "prostrating," nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (In which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

The Veteran has reported, to include at his March 2017 hearing, that he experiences daily headaches of varying severity.  He has indicated that his headaches increase in severity with activity and as the day progresses.  At a March 2016 VA examination, he reported pain level as 1-2/10 during the day, but could get up to 8/10.  Further, he has contended that his headaches are productive of severe economic inadaptability, emphasizing that he misses 1 to 2 days of work per month due to headaches.  He has also submitted a work attendance log for the period from June 2015 to October 2016, which appears consistent with his taking 1 to 2 days of sick leave per month on average.  Although the work attendance log does not detail the specific reason for each sick day, the Board finds no reason to doubt the Veteran's testimony that they were due to his headaches.

The Board acknowledges that a July 2014 VA examiner found the Veteran experienced characteristic prostrating attacks more frequently than once per month, while the March 2016 VA examination found they occur once every month.  Further, both examinations found he did not have very frequent prostrating and prolonged attacks of headache pain.  Moreover, the latter found his headaches were not productive of severe economic inadaptability.  Nevertheless, both examinations did find the headaches impact his ability to work.  For example, the July 2014 VA examination noted his report that if he stood too long of if he overexerted himself the headaches get worse.  A similar finding was noted on the March 2016 VA examination.

The Board further notes that the record reflects the Veteran regularly uses Ibuprofen/Motrin to treat his headaches.  In pertinent part, the March 2016 VA examination noted regarding the impact on his ability to work that he had to take a lot of Motrin to tolerate his headaches.  As such, the record reflects the severity and frequency of his headaches would be of greater severity but for his use of medication, to include the impact on his ability to work.  The Court has held that in assigning a disability rating, VA may not consider the ameliorative effects of medication where such effects are not explicitly contemplated by the rating criteria.  See Jones v. Shinseki, 26 Vet. App. 56 (2012).  Here, Diagnostic Code 8100 does not take into account the ameliorative effects of medication.

In view of the foregoing, the Board finds the competent and credible evidence of record reflects the Veteran's service-connected headaches more nearly approximate than not manifestations of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  As such, he is entitled to a 50 percent rating pursuant to Diagnostic Code 8100.

The Board notes that Diagnostic Code 8100 does not provide for a rating in excess of 50 percent, nor does any other potentially applicable Diagnostic Code.  Further, at his March 2017 hearing, the Veteran reported he was not seeking an extraschedular rating for his headaches pursuant to 38 C.F.R. § 3.321(b), and that the assignment of the 50 percent rating would satisfy his appeal as to this claim.  See Transcript pp. 7-8.

Analysis - Psychiatric Disorder

The Veteran has contended, in part, that he developed PTSD due to stressors he experienced while on active duty.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In addition to the general rules of service connection noted above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f). Further, 38 C.F.R. § 4.125(a) requires that diagnoses of mental disorders conform to the Diagnostic and Statistical Manual of Mental Disorders (DSM) and that if a diagnosis is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.

The law also provides that if the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).  Moreover, for all claims pending before VA on or after July 13, 2010, the provisions of 38 C.F.R. § 3.304(f)(3) were amended to provide for service connection in claims of PTSD based upon fear of hostile military or terrorist activity.

The Board further notes that the Veteran engaged in combat while on active duty, as exemplified in part by the fact he has a CIB.  The provisions of 38 U.S.C.A. 
§ 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The Federal Circuit has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

As the Veteran engaged in combat, the Board finds that his reported stressors are consistent with the circumstances, conditions, and/or hardships of his active service to include fear of hostile military or terrorist activity.  Moreover, the Board notes that it does not appear this claim was denied below on the basis of insufficient stressors.  Rather, the claim was denied due to the lack of a diagnosis of PTSD pursuant to DSM criteria; and it did not appear he otherwise had an acquired psychiatric disorder.

The Board acknowledges the Veteran received mental health treatment for stress while on active duty as demonstrated by service treatment records dated in 1992.  In addition, there were findings of adjustment reaction with mixed emotional features and occupational problems.  However, the record does not reflect he sought post-service treatment for any psychiatric problems until years after service in September 2010, and it was indicated it was due to depression over breaking up with his girlfriend at that time.  Although he was diagnosed with adjustment disorder with depressed mood, a subsequent November 2011 VA examination found he did not meet the DSM criteria for PTSD or any other acquired psychiatric disorder.

Despite the findings of the November 2011 VA examination, the Board notes the Court held in McClain v. Nicholson, 21 Vet. App. 319 (2007) that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  More importantly, the Veteran has recently submitted statements from a private psychologist dated in January and February 2017 which, in essence, diagnose him with PTSD and relate the disability to his active service.

In short, there is now competent medical evidence in support of the Veteran's claim of service connection for PTSD.  Further, the Board reiterates the law mandates resolving all reasonable doubt in favor of the Veteran, to include issues of service origin.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The evidence of record reflects the Veteran developed PTSD as a result of his active service.  Therefore, service connection is warranted for this disability.

The Board acknowledges that the treatment records show diagnoses of other psychiatric disorders besides PTSD, to include adjustment disorder with depressed mood in September 2010.  The law does not preclude establishing service connection for a separately diagnosed acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Nevertheless, at his March 2017 hearing the Veteran indicated that a grant of service connection for any psychiatric disorder, however, diagnosed, would satisfy his appeal.  See Transcript p. 9.

Analysis - Cerebral Shunt

Service connection was originally denied for cerebral shunt residuals by a September 1996 rating decision.  Thereafter, an August 2009 rating decision continued the denial, finding new and material evidence had not been received.  The Veteran was informed of these decisions, including his right to appeal, and did not appeal.  Further, it does not appear new and material evidence was physically or constructively associated with the record within the appeal period of these rating decisions.  See 38 C.F.R. § 3.156(b) (2011); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Consequently, these decisions are final.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1100, 20.1103.

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

The evidence of record at the time of the prior denials includes the statements from the Veteran, his service treatment records, and various post-service medical records.  In pertinent part, the evidence of record demonstrated the Veteran had an initial cerebral shunt placed in 1987 and prior to his entry into active duty.  He subsequently underwent replacement surgery for the shunt in March 1993 while on active duty.

Service connection was originally denied for the cerebral shunt by the September 1996 rating decision which found that it existed prior to service, and that there was no evidence that the condition permanently worsened as a result of service.  The rating decision found that the in-service surgery was to correct a pre-existing condition, and that there was no medical evidence that the original condition was worsened by the surgery or that the new shunt was not better or the same as the original one.  It was acknowledged that he appeared to have developed one residual of the in-service procedure - strabismus of the right eye, and service connection was established for that disability.

Thereafter, the August 2009 rating decision found new and material evidence had not been received to reopen; noting, in part, that the medical evidence indicated no change in mental status, headaches, or other general health problems related to the shunt; and that there was no evidence showing the placement of the shunt in service was other than remedial in nature.

The evidence received since the last prior denial includes additional statements from the Veteran, his testimony at the March 2017 hearing, and additional post-service medical records.  In pertinent part, the Board notes that there is evidence which indicates the Veteran underwent a replacement shunt procedure in 2013, and that there is also evidence of such a procedure in 2008.  Further, at his March 2017 hearing, the Veteran testified that he was seeking service connection for additional residuals of the in-service shunt replacement procedure.  Specifically, he indicated he had developed recurrent abdominal pain following the in-service procedure.  As such, his testimony goes to the fact the claim was previously denied, in part, on the basis of no residuals from the in-service procedure other than the right eye strabismus.  The Board notes the Veteran is competent to describe symptoms such as abdominal pain.  Moreover, the evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been submitted, without regard to other evidence of record.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Additionally, competent and credible evidence of recurrent abdominal pain developing after the in-service procedure would appear to at least warrant a medical examination to clarify the matter.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Shade.

In view of the foregoing, the Board finds that the evidence received since the last prior denial of service connection for a cerebral shunt residuals was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  Thus, new and material evidence has been received in accord with 38 C.F.R. § 3.156(a) and the claim is reopened.

Adjudication of this appellate claim does not end with the determination that new and material evidence has been received.  The Board must now address the merits of the underlying service connection claim.  In the adjudication that follows, the presumption that the evidence submitted to reopen is true without regard to the other evidence of record no longer applies.

As noted in the Introduction, the underlying service connection claim will be addressed in the REMAND portion of the decision below.


ORDER

A 50 percent rating for service-connected headaches is granted, subject to the law and regulations governing the payment of monetary benefits.

Service connection for PTSD is granted.

New and material evidence having been received to reopen the claim of entitlement to service connection for cerebral shunt residuals, the claim is reopened.  To this extent only, the benefits sought on appeal are allowed.


REMAND

The Board reiterates that the Veteran is competent to describe symptoms of recurrent abdominal pain.  Further, his testimony on this matter at the March 2017 hearing appears credible.  However, there does not appear to be any evidence of treatment for such complaints in the post-service medical records until years after his separation from active duty.  Moreover, the nature of such complaints is not clear from the evidence of record, to include whether they are manifestations of a chronic disability.  Therefore, the Board finds that a competent medical examination and opinion is required to clarify the nature and etiology of these complaints, to include whether they are related to the in-service shunt replacement procedure.  See McLendon; Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

As a competent medical examination is already deemed necessary in this case, the Board finds that the examiner should also address whether the in-service procedure was due to the pre-existing cerebral shunt having been aggravated by the Veteran's active service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his cerebral shunt and abdominal pain since April 2016.  Even if the Veteran does not respond, determine if there are any VA medical records for the pertinent period, to include the Veteran's account of ongoing treatment through the VA at his March 2017 hearing.

After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his pre-service, in-service and post-service cerebral shunt symptomatology; as well as the purported residuals of recurrent abdominal pain.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the nature and etiology of his cerebral shunt and purported residuals thereof.  The claims folder should be made available to the examiner for review before the examination.

Following evaluation of the Veteran, the examiner should express an opinion as to the likelihood that the in-service cerebral shunt replacement procedure in 1993 was due to the pre-existing shunt having been aggravated while on active duty.  By aggravation, the Board means a permanent increase in severity that is beyond natural progression.

The examiner should also express an opinion as to whether it is at least as likely as not that the Veteran developed recurrent abdominal pain, or any other chronic residual, due to the in-service shunt replacement procedure in 1993.

A complete rationale for any opinion expressed should be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

4.  After completing any additional development deemed necessary readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the May 2016 SOC, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


